DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
As per the request of 2/24/2020, the Examiner held an Interview with Applicant on 5/26/2021.
The Amendment filed 2/24/2020 has been entered.  Claims 1, 8, 11, 16 and 22 have been amended.  Claims 1-22 remain pending in the application.  The amendments to the claims have overcome the claim rejection.
Applicant's arguments to the 35 USC § 103 rejection of claims 1-22 have been fully considered Applicant’s arguments and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Publication 2011/0203356 (Scherbring).  
Amended limitation “each insertion penetrating a canopy of turf to reach a portion of turf just below the canopy” appears to be best supported by paragraph [0063] of the printed publication “if an optimum temperature level is 78 degrees F. and the turf is at 88 degrees in the canopy (measured by the turf analysis device 100.”  However, this passage does not fully support the limitation.  The same feature or ability described in paragraph [0063] of the Instant specification is disclosed by Scherbring “instruments for measuring soil salinity or canopy temperature could be added” [0058] and “In addition to measuring and recording parameters that are derived from the insertion of probe assembly 24 into the ground, frame 4 could carry other turf instruments that do not depend upon such an insertion” [0056], and thus discloses the limitation.  
In an interpretation where “insertion” includes penetrating the turf, both the instant application and Scherbring disclose penetrating the turf as well; Scherbring discloses “arm 10 will approach the ground and probes 62 will be pushed into the ground” [0046] while paragraph [0016] of the instant application describes "The housing includes four prongs 120 at a bottom end of the lower portion 112. The four prongs 120 include a pointed end designed to penetrate the surface of turf, such as a putting green or a fairway."  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

It is noted that even if this limitation were interpreted as penetrating the canopy but not penetrating the turf ground, the limitation is taught by Scherbring “instruments for measuring soil salinity or canopy temperature could be added” [0058].  Frame 4 moves across the turf therefore providing insertions proximate in time “In addition to measuring and recording parameters that are derived from the insertion of probe assembly 24 into the ground, frame 4 could carry other turf instruments that do not depend upon such an insertion” [0056]).
Dependent claims inherit the deficiency of the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-10, 12-17, 19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2011/0203356 (Scherbring. 
Regarding claim 1, Scherbring discloses a method, comprising:
inserting a portion of a turf analysis device into turf at a plurality of locations, each inserting proximate in time with respect to each other inserting and each insertion penetrating a canopy of turf to reach a portion of turf just below the canopy, the turf analysis device including a portion that penetrates a surface of the turf and a portion that remains above the surface of the turf (“As frame 4 moves across the turf, and when clutch 22 is engaged, arm 10 will rotate or revolve from the drive taken from wheel 6. As arm 10 revolves, probe assembly 24 rotates correspondingly in a way that maintains probe assembly 24 in a horizontal position with probes 62 facing the ground. At some point, arm 10 will approach the ground and probes 62 will be pushed into the ground” [0046], “instruments for measuring soil salinity or canopy temperature could be added” [0058]. As shown in FIG 1-FIG 3, a portion is pushed into the turf, similar to the description of paragraph [0016] of the instant application, "The housing includes four prongs 120 at a bottom end of the lower portion 112. The four prongs 120 include a pointed end designed to penetrate the surface of turf, such as a putting green or a fairway" thus penetrating the turf.  Even if this limitation were interpreted as under the canopy but not penetrating the turf, as insinuated by paragraph [0063] that supports measuring the area below the canopy and above the turf “if an optimum temperature level is 78 degrees F. and the turf is at 88 degrees in the canopy (measured by the turf analysis device 100)” the limitation is also taught by Scherbring “instruments for measuring soil salinity or canopy temperature could be added” [0058].  Frame 4 moves across the turf therefore providing insertions proximate in time “In addition to measuring and recording parameters that are derived from the insertion of probe assembly 24 into the ground, frame 4 could carry other turf instruments that do not depend upon such an insertion” [0056]),
An instrument is carried on the assembly for measuring the parameter of the surface from data arising from each engagement of the assembly with the surface” [0010], “instruments for measuring soil salinity or canopy temperature could be added” [0058]);
assimilating the collected data proximate in time to a database of a computing device communicating with the turf analysis device (“Thus, the readings that are derived from load cell 48 and sensor package 58 can be logged or recorded in any appropriate device, such as a data logger or computer (not shown). The computer may be carried on frame 4 itself, or on the vehicle used to tow the frame 4, and may be hardwired to load cell 48 and sensor body 60 as suggested by wires 82. Alternatively, wireless communication could be established between load cell 48 and sensor body 60 to allow the readings to be wirelessly communicated to the computer” [0045]); and
analyzing the collected data at the plurality of locations to determine distribution uniformity of the turf just below the canopy across the plurality of turf locations in the golf course with respect to a time span associated with the proximate times of the insertions ((“As frame 4 moves across the turf” [0046], “These turf health measurement readings could be taken at the same time as the soil moisture or compaction readings or at different times” [0056], “When probes 62 of probe assembly 24 are in the ground, electrical energy can be supplied to probes 62 from the control electronics to initiate a soil moisture measurement. This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050] by these correlations, analysis of the turf is provided).
Regarding claim 4, Scherbring discloses the method above, and further discloses:
collecting location data corresponding to the plurality of turf locations in the golf course; and linking the collected turf condition data to the database of the computing device based on the collected location data (“When probes 62 of probe assembly 24 are in the ground, electrical energy can be supplied to probes 62 from the control electronics to initiate a soil moisture measurement. This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050]).
Regarding claim 5, Scherbring discloses the method above, and further discloses
sensing the data about the one or more conditions of turf through one or more sensors of the turf analysis device (“Sensor package 58 includes a sensor body 60, a pair of ground penetrating probes 62” [0040], “When probes 62 of probe assembly 24 are in the ground, electrical energy can be supplied to probes 62 from the control electronics to initiate a soil moisture measurement. This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050]);
Thus, the readings that are derived from load cell 48 and sensor package 58 can be logged or recorded in any appropriate device, such as a data logger or computer (not shown). The computer may be carried on frame 4 itself, or on the vehicle used to tow the frame 4, and may be hardwired to load cell 48 and sensor body 60 as suggested by wires 82. Alternatively, wireless communication could be established between load cell 48 and sensor body 60 to allow the readings to be wirelessly communicated to the computer” [0045]).
Regarding claim 6, Scherbring discloses the method above, and further discloses the turf analysis device further configured to log information comprising at least one of the group comprised of: date, time, latitude, longitude, altitude, picture, and electronic notes (“When probes 62 of probe assembly 24 are in the ground, electrical energy can be supplied to probes 62 from the control electronics to initiate a soil moisture measurement. This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050]).
Regarding claim 7, Scherbring discloses the method above, and further discloses the one or more conditions comprises at least one of the group comprised of: moisture, electric conductivity, soil salinity, humidity, and temperature (“the reported soil moisture reading can be correlated to the location where the reading was taken” [0050]);
Regarding claim 8, Scherbring discloses a system, comprising:
a server computer having a database configured to store data corresponding to a plurality of turf locations in a golf course (“This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050]);
a portable turf analysis device having a first end configured to penetrate a surface of turf to reach just below a canopy of the turf and a second end coupled to the first end and configured to remain disposed away from the surface of the turf, the turf analysis device communicatively coupled to the server computer and configured to collect data for one or more turf conditions just below the canopy for each of the plurality of turf locations in the golf course substantially simultaneous with each penetration, each data collection proximate in time with respect to each other data collection and configured to communicate the proximate-time collected data to the server computer simultaneous with each penetration (“As frame 4 moves across the turf, and when clutch 22 is engaged, arm 10 will rotate or revolve from the drive taken from wheel 6. As arm 10 revolves, probe assembly 24 rotates correspondingly in a way that maintains probe assembly 24 in a horizontal position with probes 62 facing the ground. At some point, arm 10 will approach the ground and probes 62 will be pushed into the ground” [0046], “instruments for measuring soil salinity or canopy temperature could be added” [0058]. As shown in FIG 1-FIG 3, a portion is pushed into the turf, similar to the description of paragraph [0016] of the instant application, "The housing includes four prongs 120 at a bottom end of the lower portion 112. The four prongs 120 include a pointed end designed to penetrate the surface of turf, such as a putting green or a fairway" thus penetrating the turf.  Even if this limitation were interpreted as under the canopy but not penetrating the turf, as insinuated by paragraph [0063] that supports measuring the area below the canopy and above the turf “if an optimum temperature level is 78 degrees F. and the turf is at 88 degrees in the canopy (measured is also taught by Scherbring “instruments for measuring soil salinity or canopy temperature could be added” [0058].  Frame 4 moves across the turf therefore providing insertions proximate in time “In addition to measuring and recording parameters that are derived from the insertion of probe assembly 24 into the ground, frame 4 could carry other turf instruments that do not depend upon such an insertion” [0056]); and
an analysis module executable on the server computer and configured to assimilate the proximate-time collected data received from the turf analysis device and to determine distribution uniformity of the turf just below the canopy across the plurality of turf locations in the golf course in response to receiving the collected data (“Thus, the readings that are derived from load cell 48 and sensor package 58 can be logged or recorded in any appropriate device, such as a data logger or computer (not shown). The computer may be carried on frame 4 itself, or on the vehicle used to tow the frame 4, and may be hardwired to load cell 48 and sensor body 60 as suggested by wires 82. Alternatively, wireless communication could be established between load cell 48 and sensor body 60 to allow the readings to be wirelessly communicated to the computer” [0045], “When probes 62 of probe assembly 24 are in the ground, electrical energy can be supplied to probes 62 from the control electronics to initiate a soil moisture measurement. This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050] by these correlations, analysis of the turf is provided).

Regarding claim 9, Scherbring discloses the system above, and further discloses a remote computing device communicatively coupled to the turf analysis device, the remote computing device configured to receive global position data collected from the turf analysis device and to send the global position data to the server computer (“readings that are derived from load cell 48 and sensor package 58 can be logged or recorded in any appropriate device, such as a data logger or computer (not shown). The computer may be carried on frame 4 itself, or on the vehicle used to tow the frame 4, and may be hardwired to load cell 48 and sensor body 60 as suggested by wires 82. Alternatively, wireless communication could be established between load cell 48 and sensor body 60 to allow the readings to be wirelessly communicated to the computer” [0045], “This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050]).
Regarding claim 10, Scherbring discloses the system above, and further discloses a local computing device communicatively coupled to the server computer and configured to display the collected data (“This is also true of the readings of any other turf parameters that will be taken and recorded. Such readings will similarly be correlated to the GPS location of frame 4 at the time they are taken. Thus, an accurate map can be made of the turf area over which frame 4 is moved which map will display the various readings of the measured turf parameters and where such readings occurred” [0051]).

Regarding claim 12, Scherbring discloses the system above, but does not explicitly disclose the server computer is further configured to execute the analysis module to apply the collected turf condition data into a distribution algorithm and to assess at least one of turf performance and turf stress of the plurality of turf locations in the golf course.
However, a like reference Franzen teaches “Data from the turf sensor(s) 106 and 108 that is collected” [0035], (“the product of the mean and standard deviation is computed for gridded data, and mapped. This analysis separates locations that are in the early stages of disease, where for example high mean equals healthy turf, and high standard deviation equals spots, from areas in which the problem is in the latter stages and more widespread (i.e. lower means and standard deviations))” [0038] standard deviations show stress areas of grass.
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the turf analysis collection method of Scherbring to apply the collected data to a distribution algorithm as taught by Franzen to accurately analyze the turf.
Regarding claim 13, Scherbring discloses the system above and further discloses one or more sensors connected to the turf analysis device and configured to sense the data about the one or more turf conditions (“Sensor package 58 includes a sensor body 60, a pair of ground penetrating probes 62” [0040]); and
the server computer further configured to log and store the sensed data (“Thus, the readings that are derived from load cell 48 and sensor package 58 can be logged or recorded in any appropriate device, such as a data logger or computer (not shown). The computer may be carried on frame 4 itself, or on the vehicle used to tow the frame 4, and may be hardwired to load cell 48 and sensor body 60 as suggested by wires 82. Alternatively, wireless communication could be established between load cell 48 and sensor body 60 to allow the readings to be wirelessly communicated to the computer” [0045]).
Regarding claim 14, Scherbring discloses the system above and further discloses the one or more conditions comprises at least one of the group comprised of: moisture, electric conductivity, soil salinity, humidity, and temperature (“When probes 62 of probe assembly 24 are in the ground, electrical energy can be supplied to probes 62 from the control electronics to initiate a soil moisture measurement. This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050], “instruments for measuring soil salinity or canopy temperature could be added” [0058]).
Regarding claim 15, Scherbring discloses the system above and further discloses the turf analysis device further configured to log information comprising at least one of the group comprised of: date, time, latitude, longitude, altitude, picture, and electronic notes (“When probes 62 of probe assembly 24 are in the ground, electrical energy can be supplied to probes 62 from the control electronics to initiate a soil moisture measurement. This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050]).


Regarding claim 16, Scherbring discloses turf analysis device (FIGs 1-3) comprising:
an elongated housing having an upper portion and lower portion (FIGs 1-3); a plurality of prongs disposed in the lower portion of the housing, the plurality of prongs configured to allow a portion of the housing to be inserted into turf to reach just below a canopy of the turf while a portion of the housing remains disposed away from the turf (“Sensor package 58 includes a sensor body 60, a pair of ground penetrating probes 62” [0040] Even if this limitation were interpreted as under the canopy but not penetrating the turf, as insinuated by paragraph [0063] that supports measuring the area below the canopy and above the turf “if an optimum temperature level is 78 degrees F. and the turf is at 88 degrees in the canopy (measured by the turf analysis device 100)” the limitation is also taught by Scherbring “instruments for measuring soil salinity or canopy temperature could be added” [0058].  Frame 4 moves across the turf therefore providing insertions proximate in time “In addition to measuring and recording parameters that are derived from the insertion of probe assembly 24 into the ground, frame 4 could carry other turf instruments that do not depend upon such an insertion” [0056]); 
a processor disposed in the device and configured to execute instructions to collect turf condition data just below the canopy at a plurality of locations in a golf course substantially simultaneous with the insertion and in a manner wherein each collection of turf condition data is proximate with respect to time (“As frame 4 moves across the turf, and when clutch 22 is engaged, arm 10 will rotate or revolve from the drive taken from wheel 6. As arm 10 revolves, probe assembly 24 rotates correspondingly in a way that maintains probe assembly 24 in a horizontal position with probes 62 facing the ground. At some point, arm 10 will approach the ground and probes 62 will be pushed into the ground” [0046] as the frame moves across the turf, the probes pushing into the ground are proximate in time); and
a communication module disposed in the device and configured to communicate the proximate-time turf condition data corresponding to each of the plurality of turf locations to a remote computer (“When probes 62 of probe assembly 24 are in the ground, electrical energy can be supplied to probes 62 from the control electronics to initiate a soil moisture measurement. This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050]).
Regarding claim 17, Scherbring discloses turf analysis device above, and further discloses a global positioning system module disposed in the device and configured to identify a global position of the housing (“A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050]).
Regarding claim 19, Scherbring discloses turf analysis device above, and further discloses one or more sensors coupled to the each of the prongs and configured to collect condition data corresponding to collected pinhole location data (“When probes 62 of probe assembly 24 are in the ground, electrical energy can be supplied to probes 62 from the control electronics to initiate a soil moisture measurement. This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050], Sensor package 58 includes a sensor body 60, [0040], “A Timed Domain Reflectometer (TDR) soil moisture sensor package 58, e.g. a Campbell Scientific CS620, is carried by housing 50 of probe assembly 24” [0040]).
Regarding claim 21, Scherbring discloses the method above, and further discloses the proximate time span comprises times within one day (“As frame 4 moves across the turf, and when clutch 22 is engaged, arm 10 will rotate or revolve from the drive taken from wheel 6. As arm 10 revolves, probe assembly 24 rotates correspondingly in a way that maintains probe assembly 24 in a horizontal position with probes 62 facing the ground. At some point, arm 10 will approach the ground and probes 62 will be pushed into the ground” [0046] the frame is capable of moving times within one day).
Regarding claim 22, Scherbring discloses the method above, and further discloses the proximate time span comprises one of morning, day, or evening (“As frame 4 moves across the turf, and when clutch 22 is engaged, arm 10 will rotate or revolve from the drive taken from wheel 6. As arm 10 revolves, probe assembly 24 rotates correspondingly in a way that maintains probe assembly 24 in a horizontal position with probes 62 facing the ground. At some point, arm 10 will approach the ground and probes 62 will be pushed into the ground” [0046] it is inherent that when the frame moves across the turf it would be one of morning, day or evening).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0203356 (Scherbring) in view of US Publication 2005/0024213 (Franzen).
Regarding claim 2, Scherbring discloses the method above, but does not explicitly disclose 
applying the collected turf condition data into a distribution algorithm; and calculating one or more turf indicators to determine the distribution uniformity of the plurality of turf locations in the golf course.
However, a like reference Franzen teaches:
applying the collected turf condition data into a distribution algorithm (“Data from the turf sensor(s) 106 and 108 that is collected” [0035], “the product of the mean and standard deviation is computed for gridded data, and mapped” [0038]); and 
calculating one or more turf indicators to determine the distribution uniformity of the plurality of turf locations in the golf course (“the product of the mean and standard deviation is computed for gridded data, and mapped. This analysis separates locations that are in the early stages of disease, where for example high mean equals healthy turf, and high standard deviation equals spots, from areas in which the problem is in the latter stages and more widespread (i.e. lower means and standard deviations))” [0038] standard deviations show how uniform the grass is, “standard deviation of the data points within a gridded area, a two dimensional spatial Discrete Fourier Transform (DFT) of the data points within a gridded area, a two dimensional spatial Fast Fourier Transform (FFT), or a variogram analysis” [0039]).
Scherbring to apply the collected data to a distribution algorithm as taught by Franzen to accurately analyze the turf.
Regarding claim 3, Scherbring discloses the method above, but does not explicitly disclose 
applying the collected turf condition data into a distribution algorithm; and calculating one or more turf indicators to assess at least one of turf performance and turf stress of the plurality of turf locations in the golf course.
However, a like reference Franzen teaches:
	applying the collected turf condition data into a distribution algorithm (“Data from the turf sensor(s) 106 and 108 that is collected” [0035], “the product of the mean and standard deviation is computed for gridded data, and mapped” [0038]); and 
calculating one or more turf indicators to assess at least one of turf performance and turf stress of the plurality of turf locations in the golf course (“the product of the mean and standard deviation is computed for gridded data, and mapped. This analysis separates locations that are in the early stages of disease, where for example high mean equals healthy turf, and high standard deviation equals spots, from areas in which the problem is in the latter stages and more widespread (i.e. lower means and standard deviations))” [0038] standard deviations show stress areas of grass).
Scherbring to apply the collected data to a distribution algorithm as taught by Franzen to accurately analyze the turf.
Regarding claim 11, Scherbring discloses the system above but does not explicitly disclose the server computer is further configured to execute the analysis module to apply the collected turf condition data into a distribution algorithm and to calculate one or more turf indicators to determine the distribution uniformity of turf conditions just below the canopy of the plurality of turf locations.
However, a like reference Franzen teaches “Data from the turf sensor(s) 106 and 108 that is collected” [0035], “the product of the mean and standard deviation is computed for gridded data, and mapped” [0038]); (“the product of the mean and standard deviation is computed for gridded data, and mapped. This analysis separates locations that are in the early stages of disease, where for example high mean equals healthy turf, and high standard deviation equals spots, from areas in which the problem is in the latter stages and more widespread (i.e. lower means and standard deviations))” [0038] standard deviations show how uniform the grass is, “standard deviation of the data points within a gridded area, a two dimensional spatial Discrete Fourier Transform (DFT) of the data points within a gridded area, a two dimensional spatial Fast Fourier Transform (FFT), or a variogram analysis” [0039].
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the turf analysis collection method of Scherbring to apply the collected data to a distribution algorithm as taught by Franzen.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0203356 (Scherbring) in view of  US Publication 2015/0323491 (Miller).

Regarding claim 18, Scherbring discloses turf analysis device above, but does not explicitly disclose the housing comprises a cylindrical shape.
	However, a like reference US Publication 2015/0323491 (Miller) teaches FIG. 1.
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the turf analysis collection method of Scherbring to use housing of a cylindrical shape as taught by Miller to easily penetrate the turf.
Regarding claim 20, Scherbring discloses turf analysis device above, but does not explicitly disclose a battery disposed in the device and configured to provide power to components of the device.
However, a like reference Miller teaches “power supply 308 for the system may comprise, for example, a rechargeable battery, optionally powered from a renewable energy source such as wind or solar power” [0068].
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the turf analysis collection method of Scherbring to use a battery as taught by Miller to power the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857